Name: Council Regulation (EEC) No 3926/86 of 16 December 1986 applying generalized tariff preferences for 1987 in respect of certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/ 126 Official Journal of the European Communities 31 . 12 . 86 COUNCIL REGULATION (EEC) No 3926/86 of 16 December 1986 applying generalized tariff preferences for 1987 in respect of certain agricultural products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 12 thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, within the context of UNCTAD, the Euro ­ pean Economic Community offered to grant tariff pref ­ erences on certain processed agricultural products of Chapters 1 to 24 of the Common Customs Tariff which originate in developing countries ; whereas the prefer ­ ential treatment proposed in that offer consists , in re ­ spect of certain goods which are subject to the trade arrangements laid down in Regulation (EEC) No 3033/80, of a reduction in the fixed component of the charge applicable to such goods by virtue of that Regu ­ lation , and, in respect of products which are subject to the single customs duty, of a reduction in such duty ; whereas preferential imports of the products concerned should be effected in general without quantitative restrictions ; Whereas the positive role played by this system in improving access for developing countries to the mar ­ kets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Com ­ mittee on Preferences ; whereas it was there agreed that the objectives of the generalized preferences scheme would not be fully achieved by the end of 1980, that consequently it should be prolonged beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas it is desirable therefore that the Community continue to apply generalized tariff preferences, in the context of the conclusions reached in UNCTAD and in accordance .with the intentions expressed in the said Committee in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer may be withdrawn wholly or in part at a later stage, thus maintaining the possi ­ bility of remedying any unfavourable situations which might arise, including in the African, Caribbean and Pacific States (ACP States) following the implementa ­ tion of the system ; Whereas, when the Community proposed its general ­ ized tariff preferences scheme for the second 10-year period, it envisaged to analyse in 1985 the functioning of the scheme and introduce measures of adjustment that would prove necessary ; Whereas experience from the application of the Com ­ munity scheme in the first 15 years has shown that the scheme has to an appreciable extent achieved its intended objectives ; whereas it is therefore appropriate to maintain its fundamental features, namely a reduc ­ tion in customs duties without any restriction in the quantities imported for certain agricultural products listed in Annex II , and a reduction in customs duties within the limits of Community tariff quotas for tobacco, soluble coffee and preserved pineapples ; Whereas from 1 March 1986 the Kingdom of Spain and the Portuguese Republic shall apply the Community system of generalized preferences, in compliance with Articles 178 and 365 of the Act of Accession ; whereas the volumes foreseen for the preferential imports in 1986 have been increased to take account of this acces ­ sion ; whereas, in this context, it is appropriate to increase the volumes opened in 1987 ; Whereas the rates of conversion into national currency of the preferential amounts expressed in ECU are the rates provided for in the Common Customs Tariff. Whereas in the multilateral trade negotiations, in accordance with paragraph 6 of the Tokyo Declaration, the Community reaffirmed that special treatment should, whenever possible, be granted to the least developed among the developing countries ; whereas, therefore, the agricultural products listed in Annex IV, originating in the least-developed developing countries which appear in the list in Annex V to this Regulation, should be totally exempt from customs duties ; Whereas it is necessary to ensure equal and continuous access for all Community importers to the Community (!) OJ No L 323 , 29 . 11 . 1980, p. 1 . 0 OJ No C 289, 17 . 11 . 1986, p. 109. 0 OJ No C 322, 15 . 12 . 1986. (") OJ No C 333 , 29. 12 . 1986 . 31 . 12. 86 Official Journal of the European Communities No L 373/ 127 preferential tariff limits opened under this Regulation and thus provision should be made for the Commission to be able to take appropriate measures ; Whereas such methods of administration call for close and particularly rapid cooperation between the Mem ­ ber States and the Commission, which must, in par ­ ticular, be able to observe the extent to which charges are made against the tariff quotas and inform Member States thereof ; whereas such cooperation should be particularly close in view of the need for the Commis ­ sion to be able to. take appropriate measures to rein ­ troduce the levying of customs duties in their entirety when the ceiling is reached ; Whereas it is expedient that the Community should authorize the importation of the products referred to in Annex II , originating in the countries and territories listed in Annex III , subject to the customs duties given in respect of each of them, without quantitative limita ­ tions ; whereas the benefit of such preferential terms should be reserved for products originating in the coun ­ tries and territories under consideration, the concept of 'originating products ' being adopted in accordance with the procedure laid down in Article 14 of Regula ­ tion (EEC) No 802/68 (3); Whereas it is necessary to establish complete statistics on imports admitted in accordance with the provisions of this Regulation and to apply to the collection, prep ­ aration and transmission of these statistics Council Regulations (EEC) No 1445/72 (4), (EEC) No 3065/ 75 0 and (EEC) No 1736/75 ( «); tariff quotas and the uninterrupted application of the rate laid down for such quotas to all imports of the products concerned into all Member States until the quotas are used up ; whereas the Community nature of the quotas can be respected by apportioning the Com ­ munity tariff quotas among the Member States ; wher ­ eas, moreover, to this end and in the context of the utilization system, the actual charges against the quotas may relate only to products which have been entered for free circulation and which are accompanied by a certificate of origin ; Whereas, to take account of future import trends in the various Member States in respect of the tariff quotas and to mitigate any inadequacy in the fixed-scale apportionment, the quotas should be divided into two tranches, the first being apportioned among the Mem ­ ber States and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial shares ; whereas, moreover, the reserve constituted as described tends to avoid making the system of utilization of the quotas exces ­ sively rigid, to the detriment of each of the developing countries concerned, and will contribute to achieving the aim already mentioned of improving the general ­ ized preferences scheme ; Whereas Member States may exhaust their initial shares of the tariff quotas at different rates ; whereas to avoid disruption of supplies on this account it should be provided that any Member State which has almost used up one of its initial shares should draw an addi ­ tional share from the corresponding reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up and repeated as many times as each of the reserves allows ; whereas each of these initial and additional shares must be available for use until the end of the qudta period ; Whereas, however, it seems advisable to permit the Member States to limit the exercise of their total obli ­ gation to draw on the reserve amount to at least 60 % of their initial share ; Whereas if, at a specified date in the quota period, a considerable balance remains in one of the initial shares of one or other Member State , it is essential that that Member State return a portion of it to the corre ­ sponding reserve in order to prevent a part of the Com ­ munity quota from remaining unused in one Member State when it could be used in others ; Whereas, having regard to the rules applying to the repayment or remission of import or export duties, and in particular to Council Regulation (EEC) No 1430/ 79 (&gt;) and Commission Regulation (EEC) No 3040/ 83 (2), a procedure should be laid down to regularize imports actually made within the quotas and/or other Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members ; Whereas fisheries products originating in Greenland will benefit from a free access regime under certain conditions included in a specific EEC-Greenland Fish ­ eries Agreement and connected dispositions, and alter ­ natively, in the event that these conditions are no longer met, will be subject to appropriate measures as concerns their import regime ; Whereas in these conditions it does not appear neces ­ sary to include these products in the present Regula ­ tion, (3) OJ No L 148, 28 . 6 . 1968 , p. 1 . (4) OJ No L 161 , 17.7 . 1972, p. 1 . (5) OJ No L 307, 27 . 11 . 1975 , p. 1 . (6) OJ No L 183 , 14.7 . 1975 , p. 3 . (') OJ No L 175, 12.7. 1979, p . 1 . 0 OJ No L 297, 29. 10. 1983 , p . 13 . No L 373/ 128 Official Journal of the European Communities 31 . 12 . 86 HAS ADOPTED THIS REGULATION : 2 . However, in the case of products in Section II sub ­ ject to quotas , the Member States shall , by the 1 1th day of each month at the latest, forward the list of charges effected during the previous month . SECTION I PRODUCTS OF CHAPTERS 1 TO 24 OF THE COMMON CUSTOMS TARIFF IMPORTED WITHOUT QUANTITATIVE LIMITATIONS Article I 1 . From 1 January to 31 December 1987 , Community imports of the products listed in Annex II shall benefit from the customs duties specified for each product . Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . 2 . The treatment provided for in paragraph 1 shall be enjoyed solely by products originating in the countries and territories listed in Annex III . For the purposes of the application of this section, the concept of originating products shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 3 . The products listed in Annex IV originating in the countries listed in Annex V shall be imported into the Community free of customs duties without prejudice to the levying of additional duties which may be appli ­ cable in the Common Customs Tariff, indicated by the symbols 'vc', ' ads ' or 'adf . 4. Tequila, Pisco and Singani falling within subhead ­ ing 22.09 C V ex a) of the Common Customs Tariff shall qualify for the preferential system subject to the production of a certificate of authenticity appearing in the certificate of origin and drawn up according to the procedure referred to in the second subparagraph of paragraph 2 . SECTION II COMMUNITY TARIFF QUOTAS A. Unmanufactured tobaccos other than Virginia 'flue-cured' type excluding the sun-cured oriental type Article 3 1 . From 1 January to 31 December 1987 a Com ­ munity tariff quota of 18 500 tonnes shall be opened in the Community for imports of unmanufactured tobac ­ cos, excluding the sun-cured oriental type, falling within subheading 24.01 ex B of the Common Customs Tariff. Within this tariff quota the customs duty shall be suspended 3t 14% with a minimum charge of 28 ECU per 100 kilograms net weight and a maximum charge of 31 ECU per 100 kilograms net weight . Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . In the context of this tariff quota, the customs duty on imports originating in the countries listed in Annex V shall be totally suspended. The customs duty shall be totally suspended for imports from the countries listed in Annex V of tobacco other than the Virginia 'flue-cured' type falling within subheadings 24.01 ex A and B of the Common Customs Tariff (NIMEXE codes 24.01-65 and 24.01 ­ 69) under this tariff quota. 2 . This tariff quota shall apply solely to products ori ­ ginating in the countries and territories listed in Annex III , with the exception of China. Those imports which enjoy exemption from customs duties under other pre ­ ferential tariff arrangements granted by the Community may not be charged against this tariff quota . For the purposes of the application of this section, the concept of 'originating products' shall be determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 2 1 . The Member States shall, within six weeks of the end of each quarter at the latest, forward to the Statisti ­ cal Office of the European Communities the statistical results for the products entered for free circulation in the reference quarter under a generalized preferential treatment in accordance with the provisions of the present Regulation . These results, transmitted accord ­ ing to the headings of the nomenclature of goods for external trade statistics of the Community and statistics of trade between Member States (NIMEXE), shall show the country of origin , value, quantity and any supplementary units as defined by Regulation (EEC) No 1736/75 . Article 4 1 . A first tranche of 17 208 tonnes shall be appor ­ tioned among the Member States . The shares for each member which, subject to Article 6, shall be valid until 31 December 1987 , shall be as listed in column 6 of Annex I. 31 . 12 . 86 .OfficialJournal of the European Communities No L 373/ 129 2. The second tranche of 1 292 tonnes shall constitute the reserve . Member States shall, not later than 7 November 1987 , notify the Commission of the total quantities of the products in question imported up to and including 25 October 1987 and charged against the Community quota and of any portion of their initial share returned to the reserve . B. Unmanufactured Virginia 'flue-cured' type tobaccos Article 5 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 4(1 ), or of that share minus any portion returned to the reserve pursuant to Article 7 , it shall forthwith, by notifying the Commis ­ sion, draw a second share, to the extent that the reserve so permits, equal to 10 % of its initial share rounded up, should the occasion arise, to the nearest unit. 2. Where a Member State, after exhausting its initial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith, under the con ­ ditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall, under the same condi ­ tions, draw a fourth share equal to the third. This pro ­ cess shall continue until the reserve has been exhausted . 4.* By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares lower than those speci ­ fied therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. 5 . Any Member State may, whilst informing the Com ­ mission, limit the aggregate total of its additional shares to 60 % or to a higher proportion of its initial share . Article 8 1 . From 1 January to 31 December 1987 a Com ­ munity tariff quota of 66 950 tonnes shall be opened in the Community for imports of unmanufactured Virgi ­ nia 'flue-cured' type tobaccos falling within subhead ­ ing 24.01 ex A of the Common Customs Tariff. Within this tariff quota the customs duty shall be suspended at 6% with a minimum charge of 16 ECU per 100 kilo ­ grams net weight and a maximum charge of 27 ECU per 100 kilograms net weight. Spain and Portugal shall apply on the imports of prod- i ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession. In the context of this tariff quota, the customs duty on imports originating in the countries listed in Annex V shall be totally suspended. 2 . This tariff quota ' shall apply solely to products originating in the countries and territories listed in Annex III with the exclusion of China. Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this tariff quota. For the purposes of the application of this section, the concept of 'originating products' shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Entry under this tariff quota shall be subject to the production of a certificate of authenticity issued by. one of the authorities listed in Annex II to Regulation , (EEC) No 3035/79 ('), as last amended by Regulation (EEC) No 2946/86 (2). However, in the case of countries and territories listed in Annex III to this Regulation but not listed in Annex II to Regulation (EEC) No 3035/79, entry under this tariff quota shall be subject to the produc ­ tion of a certificate of authenticity appearing in the cer ­ Article 6 Without prejudice to the provisions of Article 7 , addi ­ tional shares drawn pursuant to Article 5 shall be valid until 31 December 1987 . Article 7 i A Member State which, on 7 November 1987 , has not exhausted its initial share shall, not later than 25 Octo ­ ber 1987, return to the reserve any unused portion in excess of 1 5 % of the initial amount. It may return a greater portion if there are grounds for believing that such a portion may not be used. At the request of the Commission, it may also make anticipatory returns . (') OJ No L 341 , 31 . 12 . 1979, p . 20. 0 OJ No L 275 , 26. 9. 1986, p . 8 . No L 373/ 130 Official Journal of the European Communities 31 . 12 . 86 tificate of origin and made out in accordance with the procedure referred to in the second subparagraph. Article 9 \J A first tranche of 65 750 tonnes shall be appor ­ tioned among the Member States. The shares for each member which, subject to Article 12, shall be valid until 31 December 1987, shall be as listed in column 6 of Annex I. 2 . The second tranche of 1 200 tonnes shall constitute the reserve . Article 12 A Member State which, on 25 October 1987, has not exhausted its initial share shall, not later than 7 November 1987, return to the reserve any unused por ­ tion in excess of 15% of the initial amount. It may return a greater portion if there are grounds for believ ­ ing that such a portion may not be used. At the request of the Commission, it may also make anticipatory ~ returns . Member States shall, hot later than 7 November 1987, notify the Commission of the total quantities of the products in question imported up to and including 25 October 1987 and charged against the Community quota and of any portion of their initial share returned to the reserve. C. Soluble coffee Article 13 1 . From 1 January to 31 December 1987 , a Com ­ munity tariff quota of 19 200 tonnes shall be opened for imports into the Community of soluble coffee fall ­ ing within subheading 21.02 ex A of the Common Cus ­ toms Tariff. Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex III . Those imports which enjoy exemption from customs duties under other preferential tariff arrange ­ ments granted by the Community may not be charged against this tariff quota. For the purposes of the application of this section, the concept of 'originating products' shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 10 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 9 ( 1 ), or of that share minus any portion returned to the reserve pursuant to Article 12, it shall forthwith, by notifying the Commis ­ sion, draw a second share, to the extent that the reserve so permits, equal to 10 % of its initial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State, after exhausting its initial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith, under the con ­ ditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall , under the same condi ­ tions, draw a fourth share equal to the third . This pro ­ cess shall continue until the reserve has been exhausted . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those speci ­ fied therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. 5 . Any Member State may, whilst informing the Com ­ mission, limit the aggregate total of its additional shares to 60% or to a higher proportion of its initial share . Article 14 1 . A first tranche of 17 240 tonnes shall be appor ­ tioned among the Member States as listed in column 6 of Annex I. 2 . The second tranche of 1 960 tonnes shall constitute the reserve . Article 15 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 14 ( 1 ), or of that share minus any portion returned to the reserve pursuant to Article 17, it shall forthwith, by notifying the Commis ­ Article 11 Without prejudice to the provisions of Article 12 , addi ­ tional shares drawn pursuant to Article 10 shall be valid until 31 December 1987 . 31 . 12. 86 Official Journal of the European Communities No L 373/131 sion, draw a second share, to the extent that the reserve so permits, equal to 10% of the initial share rounded up, should the occasion arise, to the nearest unit . D. Preserved pineapples, other than in slices, half slices or spirals 2 . Where a Member State, after exhausting its initial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith, under the con ­ ditions laid down in paragraph 1 , draw a third share, equal to 5 % of the initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall, under the same condi ­ tions, draw a fourth share equal to the third . This pro ­ cess shall continue until the reserve has been exhausted. Article 18 1 . From 1 January to 31 December 1987, a Com ­ munity tariff quota of 47 320 tonnes shall be opened by the Community for imports of preserved pineapples, other than in slices , half slices or spirals, falling within the following subheadings of the Common Customs Tariff: ex 20.06 B II a) 5 , ex 20.06 B II b) 5 , ex 20.06 B II c) 1 dd) and ex 20.06 B II c) 2 bb). Within this tariff quota the customs duty shall be suspended at 12%, increased by the levy on sugar where the sugar content exceeds 17 % by weight in the case of products falling within subheading ex 20.06 B II a) 5 aa), and 19 % by weight in the case of products falling within subhead ­ ing ex 20.06 B II b) 5 aa). Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession. 2. This tariff quota shall apply solely to products originating in the countries and territories listed in Annex III . Those imports which enjoy exemption from customs duties under other preferential tariff arrange ­ ments granted by the Gommunity may not be charged against this quota. For the purposes of the application of this section, the concept of 'originating products ' shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 4. By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares lower than those speci ­ fied therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. 5 . Any Member State may, whilst informing the Com ­ mission, limit the aggregate total of its additional shares to 60 % or to a higher proportion of its initial share. Article 16 Without prejudice to the provisions of Article 17 , addi ­ tional shares drawn pursuant to Article 15 shall be valid until 31 December 1987 . Article 19 1 . A first tranche of 42 900 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which, subject to Article 22, shall be valid until 31 December 1987 , shall be as listed in column 6 of Annex I. 2. The second tranche of 4 420 tonnes shall constitute the reserve. Article 18 A Member State which, on 15 September 1987 , has not exhausted its initial share shall , not later than 1 October 1987, return to the reserve any unused portion in excess of 20 % of the initial amount. It may return a greater portion if there are grounds for believing that such a portion may not be used. At the request of the Commission, it may also make anticipatory returns. Article 20 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 19(1 ), or of that share minus any portion returned to the reserve pursuant to Article 23 , it shall forthwith, by notifying the Commis ­ sion, draw a second share, to the extent that the reserve so permits, equal to 10 % of its initial share rounded up, should the occasion arise, to the nearest unit. 2 . Where a Member State, after exhausting its initial share, has used 90 % or more of the second share drawn The Member States shall, not later than 1 October 1987, notify the Commission of the total quantities of the products in question imported up to 15 September 1987 and charged against the Community quotas and of any portion of their initial share returned to the reserve . No L 373/ 132 Official Journal of the European Communities 31 . 12 . 86 by it , that Member State shall forthwith, under the con ­ ditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit. 3 . Where a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall, under the same condi ­ tions, draw a fourth share equal to the third. This pro ­ cess shall continue until the reserve has been exhausted . 4. By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares lower than those speci ­ fied therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. 5 . Any Member State may, whilst informing the Com ­ mission, limit the aggregate total of its additional shares to 60 % or to a higher proportion of its initial share. the Community for imports of preserved pineapples, in slices, half slices or spirals, falling within the following subheadings of the Common Customs Tariff : ex 20.06 B II a) 5 , ex 20.06 B II b) 5 , ex 20.06 B II c) 1 dd) and ex 20.06 B II c) 2 bb). Within this tariff quota the cus ­ toms duty shall be suspended at 15 %, increased by the levy on sugar where the sugar content exceeds 17 % by weight in the case of products falling within subhead ­ ing ex 20.06 B II a) 5 aa), and 19% by weight in the case of products falling within subheading ex 20.06 B II b) 5 aa). Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . 2. This tariff quota shall apply solely to products originating in the countries and territories listed in Annex III . However, those imports already enjoying exemption from customs duties under other preferen ­ tial tariff arrangements* granted by the Community may not be charged against this quota. For the purposes of the application of this section, the concept of 'originating products ' shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 21 Without prejudice to the provisions of Article 22, addi ­ tional shares drawn pursuant to Article 20 shall be valid until 31 December 1987 . Article 24 1 . A first tranche of 31 035 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which, subject to Article 27 , shall be valid until 31 December 1987 , shall be as listed in column 6 of Annex I. 2. The second tranche of 1 815 tonnes shall constitute the reserve. Article 22 A Member State which, on 15 August 1987 has not exhausted its initial share shall , not later than 1 Sep ­ tember 1987 return to the reserve any unused portion in excess of 20 % of the initial amount. It may return a greater portion if there are grounds for believing that such a portion may not be used. At the request of the Commission, it may also make anticipatory returns. Member States shall, not later than 1 September 1987, notify the Commission of the total quantities of the products in question imported up to 15 August 1987 and charged against the Community quota and of any portion of their initial share returned to the reserve. E. Preserved pineapples, in slices, half slices or spirals Article 23 Article 25 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 24 ( 1 ), or of that share minus any portion returned to the reserve pursuant to Article 27, it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10 % of its initial share rounded up, should the occasion arise, to the nearest unit. 2 . Where a Member State, after exhausting its initial share, has used 90 % or more of the second share drawn by it, that Member State shall, forthwith under the con ­ ditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State, after exhausting its second share, has used 90 % or more of the third share drawn 1 . From 1 January to 31 December 1987, a Com ­ munity tariff quota of 32 850 tonnes shall be opened by 31 . 12. 86 Official Journal of the European Communities No L 373/ 133 by it, that Member State shall, under the same condi ­ tions, draw a fourth share equal to the third . This pro ­ cess shall continue until the reserve has been exhausted. 4. By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares lower than those speci ­ fied therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. 5 . Any Member State may, whilst informing the Com ­ mission, limit the aggregate total of its additional shares to 60 % or to a higher proportion of its initial share . It shall inform the Member States not later than :  21 November 1987, of the amount still in the reserve following any return of shares pursuant to Articles 7 and 12,  15 October 1987* of the amount still in the reserve following any return of shares pursuant to Articles 17 and 27,  15 September 1987, of the amount still in the reserves following any return of shares pursuant to Article 22 . It shall ensure that, when an amount exhausting a reserve or the quota for coffee not roasted, not freed of caffeine is drawn, the amount so drawn does not exceed the balance available and shall to this end notify the amount of that balance to the Member State making the last drawing. The Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Articles 5, 10, 15, 20 and 25, are opened in such a way that imports may be charged without interruption against their cumulative shares of the Community quotas . Article 26 Without prejudice to the provisions of Article 27, addi ­ tional shares drawn pursuant to Article 25 shall be valid until 31 December 1987. Article 29 By 29 February 1988, at the latest, Member States shall notify the Commission of the final total of the quanti ­ ties charged and any balance of the shares still unused at 31 December 1987 . Up to the limit of the balances remaining, and at the request of the Member States, the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1 ( 1 ). The Commission shall inform the Member States thereof. Article 27 A Member State which, on 15 September 1987 , has not exhausted its initial share shall, not later than 1 October 1987 , return to the reserve any unused portion in excess of 20 % of the initial amount. It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission, it may also make anticipatory returns . Member States shall , not later than 1 October 1987 notify the Commission of the total quantities of the products in question imported up to 15 September 1987 and charged against the Community quota and of any portion of their initial share returned to the reserve. SECTION III GENERAL PROVISIONS Article 30 1 . The Member States shall ensure free access to the shares allocated, or those that have been drawn to them, for importers of the said goods . 2. The extent to which a Member State has used up its share shall be determined on the basis of imports of the said goods which have been entered for free circulation and which are accompanied by a certificate of origin in accordance with the rules referred to in Articles 3 , 8, 13 , 18 and 23 . 3 . Goods shall qualify for a tariff quota only if the certificate of origin referred to in paragraph 2 is submit ­ ted before the date on which the levying of duties is reintroduced. Article 28 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 4, 5 , 9 , 10, 14, 15 , 19 , 20, 24 and 25 and shall, as soon as the information reaches it, inform each State of the extent to which the reserves and the quota for coffee not roasted, not freed of caffeine have been used up. No L 373/ 134 Official Journal of the European Communities 31 . 12 . 86 Article 31 Where the Commission so requests , and in any case at least monthly, the Member States shall inform it of imports of the products in question charged against their shares. This information shall show both the value expressed in ECU and the quantity expressed in tonnes. Article 32 Where the Commission finds that imports of products benefiting from the treatment provided for in Articles 1 , 3 , 8, 13 , 18 and 23 are imported into the Community in quantities or at prices which place or are likely to place Community producers of similar or directly competitive products at a serious disadvantage or create an unfavourable situation in the ACP States, the levying of customs duties applied within the Com ­ munity may be reintroduced in whole or in part on imports of the products in question from the country or countries or territory or territories which are the cause of such disadvantage . Such measures may also be taken in the event of actual or potential serious disadvantage which is confined to a single region of the Community. decision within a period of not more than 10 working days from the date of receipt of the request and shall inform the Member State of this decision. 3 . Each Member State may refer the measure taken by the Commission to the Council within a period of 10 working days following the date on which it was notified . The fact that the matter is referred to the Council shall not cause the measure to be suspended. The Council shall meet immediately. It may, acting on a qualified majority, amend or rescind the measure in question . Article 34 Articles 32 and 33 shall prejudice neither the applica ­ tion of the safeguard clauses adopted under the com ­ mon agricultural policy pursuant to Article 43 of the Treaty nor those adopted under the common commer ­ cial policy pursuant to Article 1 13 of the Treaty. Article 35 The Commission shall see that the Statistical Office of the European Communities ensures the publication of the annual statements of set-off. Article 36 Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 37 This Regulation shall enter into force on 1 January 1987 . Article 33 1 . The Commission may decide, by means of a Regu ­ lation, to reintroduce the levying of customs duties for a specified period, in order to ensure that Article 32 is applied. 2. Where action on the part of the Commission is requested by a Member State, the former shall give its This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1986. For the Council The President G. HOWE 31 . 12. 86 Official Journal of the European Communities No L 373/ 135 ANNEX I List of products subject to Community preferential tariff quotas Global community tariff quotas Order No CCT heading No (NIMEXE code) Description Rate of duty . Quota amount (tonnes) Initial share of quota amounts allocated to Member States (tonnes) 0 ) (2) (3) (4) (5 (6 50.0010 Preserved pineapples, other than in slices, half slices or spirals 12% + (L) 47 320 (reserve : 4 420) ex 20.06 B II a) 5, b) 5 , c) 1 dd) and c) 2 bb) BNL DK D GR E F IRL I P UK 4 000 1 000 18 800 360 3 300 2 400 240 1 200 100 11 500 (20.06-ex38,ex39, ex 65, ex 67," ex 91 , ex 99) 50.0020 15% + (L)ex 20.06 B II a) 5 , b) 5, c) 1 dd) and c) 2 bb) Preserved pineapples, in slices, half slices or spirals 32 850 (reserve : 1 815) BNL DK D GR E F IRL I P UK 4 350 880 13 300 50 1 200 250 200 1 470 75 9 260 (20.06-ex38,ex39, ex 65, ex 67, ex 91 , ex 99) 50.0030 9%21.02 ex A (21.02-11 ) 19 200 (reserve : 1 960) Extracts, essences or concentrates of coffee and preparations with a basis of those extracts, essences or concen ­ trates :  Extracts of coffee or 'soluble cof ­ fee' obtained by a water method of extraction from roasted coffee, put up in powder form, granulat ­ ed, in grains, in tablets or in a similar solid form BNL DK D GR E F IRL I P UK 1 273 35 2 567 300 - 45 237 33 45 5 12 700 50.0040 6%24.01 ex A (24.01-02,09) Unmanufactured Virginia 'flue-cured' type tobaccos 66 950 (reserve : 1 200)with min. of 16 ECU and max. of 27 ECU/ 100 kg BNL DK D GR E F IRL I P UK 7 098 1 501 10 110 500 4 750 1 090 1 944 3 555 1000 34 202 50.0050 Unmanufactured tobacco, other, ex ­ cluding the sun-cured oriental type 18 500 (reserve : 1 292) 24.01 ex B (24.01-61,63,71 , 73, 74, 76, 77, 78) 14 % with min. of 28 ECU and max. of 31 ECU/ 100 kg BNL DK D GR E F IRL I P UK 3 700 795 2 055 18 8 270 1 720 18 37 315 280 31 . 12. 86No L 373/ 136 Official Journal of the European Communities ANNEX II List of products falling within Chapters 1 to 24 originating in developing countries and territories to which the generalized tariff preferences will apply (a) (b) (c) Order No CCT heading No Description Rate of duty' ( 1 ) (2) (3) (4) 01.01 Live horses, asses, mules and hinnies : A. Horses : 52.0010 II. For slaughter (d) 2% 52.0020 02.01 III. Other Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : 12% 52.0030 b) Other B. Offals : II . Other : Free 52.0033 a) Of horses, asses, mules and hinnies b) Of bovine animals : 5% 52.0035 02.04 2. Other Other meat and edible meat offals, fresh, chilled or frozen : 2% 52.0040 ex A. Of domestic pigeons 5% 52.0050 ex B. Furred game C. Other : Free 52.0060 ex I. Frogs' legs Free 52.0070 03.01 II . Other Fish, fresh (live or dead), chilled or frozen : A. Freshwater fish : I. Trout and other Salmonidae : Free 52.0075 a) Trout B. Saltwater fish : I. Whole, headless or in pieces : .10% 52.0080 e) Sharks 4% (**) 52.0090 g) Atlantic halibut and lesser or Greenland halibut y) Other : ' 4 % (**) 52.0100  Aquarium fish II , Fillets : b) Frozen : Free (**) 52.0110 10. Of sharks (Squalus spp) 10% (**) Note: The terms expressed in the 'Rate of duty columh are explained under 'Abbreviations' at the end of this list. (a) Agricultural products qualifying under the ordinary arrangements for exemption or total temporary suspension of the Common Customs Tariff are only token entries. (b) Preferences are not to be granted in respect of products marked with one asterisk, originating in China . (c) Preferences are not to be granted in respect of products marked with two asterisks, originating in Greenland . (d) Entry under this subheading is subject to conditions to be determined by the competent authorities. 31 . 12 . 86 Official Journal of the European Communities No L 373/ 137 ( 1 ) (2) (3) (4) 52.0120 52.0130 03.01 (cont'd) 03.02 B. II . b) ex 17 . Of halibut C. Livers and roes Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process : A. Dried, salted or in brine : I. Whole, headless or in pieces : 10% (**) 5 % (**) 52.0140 d) Atlantic halibut (Hippoglossus hippoglossus) 10% (**) 52.0150 e) Salmon, salted or in brine 2 % (**) 52.0160 ex f) Hilsa spp, in brine II . Fillets : ex d) Other : 8 % (**) 52.0170 03.03  Hilsa spp, in brine Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled, frozen, salted, in brine or dried ; crustaceans, in shell, simply boiled in water : A. Crustaceans : 10% (**) 52.0180 I. - Crawfish II . Lobsters (Homarus spp): T% (**) 52.0190 a) Live b) Other : 4 % (**) 52.0200 \ 1 . Whole 4 % (**) 52.0210 \ 2 . Other 4 % (**) 52.0220 III . Crabs and freshwater crayfish IV, Shrimps and prawns : 4 % (* ») 52.0230 a) Prawns and shrimps of. the Pandalidae family 4 % (**) 52.0240 c) Other V. Other : ex b) Other : 4,5 % (**) 52.0250 -  Peurullus spp B. Molluscs : 4 % (**) 52.0260 II . Mussels IV. Other : a) Frozen : 1 . Squid : 5,5 % (* ¦) 52.0270 aa) Loligo spp 4% (* «) 52.0280 bb) Todarodes sagittatus 4% (**) 52.0300 2. Cuttle-fish of the species Sepia officinalis, Rossia macrosoma and Sepiola rondeleti , 5,5 % (**) 52.0310 3 . Octopus 4% ( «) 52.0320 4. Coquilles St Jacques (Pecten maximus) 4 % (**) 52.0330 ' 5 . Striped venus and other species of the family Veneridae 4 % (**) 52.0340 6. Other 4% ( « «) 52.0350 b) Other 4 % (**) 52.0360 04.06 04.07 Natural honey Edible products of animal origin, not elsewhere specified or included : 25 % 52.0370  Royal jelly 4% 52.0375 I  Other 2% No L 373/ 138 Official Journal of the European Communities 31 . 12. 86 ( 1 ) (2) (3) (4) 05.03 Horsehair and horsehair waste, whether or not put up on a layer or between two layers of other material : 52.0380 05.07 B. Other Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation ; powder and waste of feathers or parts of feathers : A. Bed feathers ; down : Free 52.0390 II . Other Free 52.0400 05.13 B. Other Natural sponges : Free 52.0410 06.02 Other live plants, including trees, shrubs, bushes, roots, cuttings and slips : A. Unrooted cuttings and slips : Free 52.0420 II. Other ex D. Other : 6% 52.0430 l  Yuccas and cactuses, not planted in pots, tubs, boxes or the like 8% 52.0440, 06.03  Trees and shrubs, excluding fruit- and forest-trees and shrubs ; other live plants, cuttings and roots, excluding azaleas, roses, perennial plants and mushroom spawn Cut flowers and flower buds of a kind suitable for bouquets or for ornamental pur ­ poses, fresh, dried, dyed, bleached, impregnated or otherwise prepared : A. Fresh : ex I. From 1 June to 31 October : 12% 52.0445  Carnations : 22% 52.0450 l  Orchids (family Orchidaceae) and Anthuriumex II. From 1 November to 31 May : 15% 52.0460  Orchids (family Orchidaceae) and Anthurium ex B. Other : 15% 52.0470  Cut flowers, not further prepared than dried 7% 52.0480 06.04  Cut flowers, dyed, bleached, impregnated or otherwise prepared Foliage, branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants, and mosses, lichens and grasses, being goods of a kind suitable for bouquets or ornamental purposes, fresh, dried, dyed, bleached, impreg ­ nated or otherwise prepared : B. Other : 15% 52.0490 I. Fresh 7% 52.0500 II. Not further prepared than dried 2% 52.0510 07.01 III . Other Vegetables, fresh or chilled : G. Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots : 14% 52.0520 III . Horse-radish (Cochlearia armoracia) 13% 31. 12. 86 Official Journal of the European Communities No L 373/ 139 0) (2) &lt;3&gt; (4) 52.0525 07.01 (cont'd) ex K. Asparagus, from 1 October to 3 1 January T. Other : 12% 52.0530 ex I. Courgettes, from 1 January to the last day of February 9% 52.0535 ex II . Aubergines, from 1 January to 31 March ex III . Other : 9% 52.0540  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L.) Moench); Moringa oleifera (drumsticks) Free 52.0545  Pumpkins and courges, from 1 January to last day of February 9% 52.0550 07.02  Other, excluding celery sticks and parsley, from 1 January to 31 March Vegetables (whether or not cooked), preserved by freezing : ex B. Other : 9% 52.0560 07.03  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L.) Moench) Vegetables provisionally preserved in brine, in sulphur water or in other preserva ­ tive solutions, but not specially prepared for immediate consumption : ex E. Other vegetables : 13 % 52.0570  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L.) Moench) Free 52.0575 07.04  Bamboo shoots Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder  but not further prepared : ex B. Other : 6% 52.0580  Mushrooms, excluding cultivated mushrooms 8% 52.0590  Horse-radish (Cochlearia armoracia) Free 52.0600  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L.) Moench) 11 % 52.0610 07.05  Sweet peppers with a humidity content of 9,5 % or less Dried leguminous vegetables, shelled, whether or not skinned or split : B. Other : I. Peas (including chick peas) and beans (of the genus 'Phaseolus'): 12% 52.0620 \  Beans of the genus 'Phaseolus' Free 52.0630  Chick peas of the species 'Cicer arietinum' Free 52.0640  Other III . Other : 2% 52.0650  Cajan peas of the species 'Cajanus cajan' Free 52.0660 07.06  Other Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith : 3% 52.0670 08.01 B. Other Dates, bananas, coconuts, brazil nuts, cashew nuts, pineapples, avocados, mangoes, guavas and mangosteens, fresh or dried, shelled or not : Free No L 373/ 140 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) (3) (4) 52.0680 08.01 (cont'd) ex A. Dates \  For industrial tranformation, excluding the manufacture of alcohol, or for conditioning for retail sale in immediate packings with a net capacity of 1 1 kg or less (d) ex B. Bananas : 8% 52.0690  Dried Free 52.0700 D. Avocados 6% 52.0710 E. Coconuts H. Other : &gt; Free 52.0720  Mangosteens, guavas Free 52.0730 08.02  Mangoes Citrus fruit, fresh or dried : B. Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids : 4% 52.0733 ex I. Clementines, from 15 May to 15 September 16% 52.0735 ex II . Other, from 15 May to 15 September ex E. Other : 16% 52.0740 08.05  Limes and limettes (Citrus aurantifolia var. Lumio and var . Limetta) . . . Nuts other than those falling within heading No 08.01 , fresh or dried, shelled or not : 9,6% 52.0750 D. Pistachios Free 52.0760 E. Pecans Free 52.0770 \ F. Areca (or betel) and cola Free 52.0780 08.07 ex G. Other (excluding hazelnuts) Stone fruit, fresh : Free 52.0790 08.08 E. Other Berries, fresh : 7% 52.0800 C. Bilberries (fruit of the species Vaccinium myrtillus) Free 52.0810 l E. PapawsF. Other : Free 52.0820 l I. Fruit of the species Vaccinium macrocarpum and Vaccinium corymbosum 3% 52.0825 ex 08.09 II . Other Other fruit, fresh : 5% 52.0830  Rose-hips fruit Free 52.0840  Watermelons, from 1 November to 30 April 6,5 % 52.0850 08.10  Others, excluding melons and watermelons Fruit (whether or not cooked), preserved by freezing, not containing, added sugar : 6% 52.0860 ex B.  Bilberries (fruit of the species Vaccinium myrtillus) 7% 52.0870  Blackberries (brambleberries), mulberries and cloudberries 8% (d) Entry under this subheading is subject to conditions to be determined by the competent authorities. 31 . 12. 86 Official Journal of the European Communities No L 373/ 141 ( 1 ) (2) (3) (4) 52.0880 08.10 (cont'd) C. Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium ex D. Other : 2% 52.0890  Quinces 10% 52.0900  Fruit falling within heading Nos 08.01 ,- 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 6% 52.0910 08.11  Rose-hips fruit Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sul ­ phur water or in other preservative solutions), but unsuitable in that state for im ­ mediate consumption): Free 52.0920 \ C. Papaws ! Free 52.0930 D. Bilberries (fruit of the species Vaccinium myrtillus) E. Other : 2% 52.0940  Quinces 4% 52.0950 08.12  . Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B and F and 08.09, excluding pineapples, melons and watermelons Fruit, dried, other than that falling within heading Nos 08.01 , 08.02, 08.03, 08.04 or 08.05 : Free 52.0960 A. Apricots 5,5 % 52.0965 ex D. Pears 4% 52.0970 , E. Papaws ex G. Other : Free 52.0980  Tamarind (pods, pulp) Free 52.0990 _  Rose-hips fruit Free 52.1000 08.13 09.01 Peel of melons and citrus fruit, fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions Coffee, whether or not roasted or free of caffeine ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : A. Coffee : I. Unroasted : Free 52.1005 I a) Not freed of caffeine 4,5 % 52.1010 b) Freed of caffeine II . Roasted : 8,5% 52.1020 a) Not freed of caffeine 11,5% 52.1030 || b) Freed of caffeine 12,5% 52.1040 || B. Husks and skins 7% 52.1050 09.02 C. Coffee substitutes containing coffee in any proportion Tea : 13% 52.1060 09.04 A. In immediate packings of a net capacity not exceeding 3 kg Pepper of the genus 'Piper'; pimento of the genus 'Capsicum' or the genus 'Pimenta': A. Neither crushed nor ground : I. Pepper : Free 52.1070 b) Other 3% No L 373/ 142 Official Journal of the European Communities 31 . 12. 86 ( 1 ) (2) (3) (4) 52.1080 09.04 (cont'd) A. II . Pimento : c) Other B. Crushed or ground : 5% 52.1099 I. Pimento of the genus 'Capsicum' 5% 52.1100 09.06 II . Other Cinnamon and cinnamon-tree flowers : 4% ' 52.1110 A. Ground Free 52.1120 B. Other Free 52.1130 09.07 09.08 Cloves (whole fruit, cloves and stems) Nutmeg, mace and cardamoms : A. Neither crushed nor ground : II . Other : 10% 52.1140 a) Nutmeg B. Crushed or ground : Free 52.1150 l I. Nutmeg Free 52.1160 09.09 II . Mace Seeds of anise, badian, fennel, coriander, cumin, caraway and juniper : A. Neither crushed nor ground : Free 52.1170 I. Aniseed Free 52.1180 II . Badian seed III . Seeds of fennel, coriander, cumin , caraway and juniper : b) Other : 7% 52.1190 2 . Other B. Crushed or ground : Free 52.1200 \ I. Badian seed 7% 52.1210 09.10 III . Other ; Thyme, saffron and bay leaves ; other spices : A. Thyme : I. Neither crushed nor ground : Free 52.1220 b) Other 11 % 52.1230 II . Crushed or ground 13% 52.1240 B. Bay leaves F. Other spices, including the mixtures referred to in Note 1 (b) to this Chapter : 12% 52.1250 I. Neither crushed nor ground II . Crushed or ground : Free 52.1260 11.04 b) Other Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : 3% 52.1270 A. Flour of the dried leguminous vegetables falling within heading No 07.05 2% 31.12. 86 Official Journal of the European Communities No L 373/ 143 ( 1 ) (2) (3 ) (4) 52.1280 11.04 (cont'd) B. Flour of the fruits falling within any heading in Chapter 8 : I. Of bananas II . Other : Free 52.1290  Chestnuts 7,5 % 52.1300 12.07  Not specified Plants and parts (including seeds and fruits) of trees, bushes, shrubs or other plants, being goods of a kind used primarily in perfumery, in pharmacy, or for insecticidal, fungicidal or similar purposes, fresh or dried, whole, cut, crushed, ground or pow ­ dered : 2% 52.1320 \ B. Liquorice roots Free 52.1330 12.08 C. Tonquin beans Chicory roots, fresh or dried, whole or cut, unroasted ; locust beans, fresh or dried, whether or not kibbled or ground, but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food, not falling within any other heading : C. Locust bean seeds : Free 52.1360 I. Not decorticated, crushed or ground Free 52.1370 II . Other 6% 52.1380 13.02 D. Apricot, peach and plum stones, and kernels thereof Shellac, seed lac, stick lac and other lacs ; natural gums, resins, gum-resins and bal ­ sams : Free 52.1390 13.03 A. Conifer resins , Vegetable saps and extracts ; pectic substances, pectinates arid pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : A. Vegetable saps and extracts : Free 52.1400 III . Of quassia amara Free 52.1410 \ IV. Of liquorice Free (*) 52.1420 V. Of pyrethrum and of the roots of plants containing rotenone Free 52.1430 VII . Intermixtures of vegetable extracts, for the manufacture of beverages or of food preparations VIII . Other : Free 52.1440 a) Medicinal ; B. Pectic substances, pectinates and pectates : Free 52.1450 II ex I. Dry, excluding apple, pear and quince pectic substances 12% 52.1460 ex II . Other, excluding apple, pear and quince pectic substances C. Agar-agar and other mucilages and thickeners derived from vegetable products : 7% 52.1470 I. Agar-agar Free 52.1480 14.01 II . Mucilages and thickeners extracted from locust beans or locust bean seeds Vegetable materials of a kind used primarily for plaiting (for example, cereal straw, cleaned, bleached or dyed, osier, reeds, rushes, rattans, bamboos, raffia and lime bark): A. Osier : Free 52.1490 II . Other .' Free 52.1500 I B. Cereal straw, cleaned, bleached or dyed Free No L 373/ 144 Official Journal of the European Communities 31 . 12. 86 ( 1 ) (2) (3) (4) 15.03 Lard stearin, oleostearin and tallow stearin ; lard oil , oleo-oil and tallow oil , not emulsified or mixed or prepared in any way : A. Lard stearin and oleostearin : 52.1510 II . Other Free 52.1520 B. Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption (d) Free 52.1530 15.04 C. Other Fats and oils, of fish and marine mammals, whether or not refined : A. Fish-liver oil : 4% 52.1540 15.05 I. Of a vitamin A content not exceeding . 2 500 international units per gram Wool grease and fatty substances derived therefrom (including lanolin): Free 52.1550 A. Wool grease, crude Free 52.1560 B. Other ............... . ............... Free 52.1570 15.06 15.07 Other animal oils and fats (including neat's foot oils and fats from bones or waste) Fixed vegetable oils, fluid or solid, crude, refined or purified : Free 52.1580 B. China-wood and oiticica oil ; myrtle wax and Japan wax C. Castor oil : Free 52.1590 &gt; II . Other D. Other oils : I. For technical or industrial uses other than the manufacture of foodstuffs for human consumption (d): a) Crude : 6% 52.1600 1 . Palm oil 2,5 % 52.1610 ex 3 . Other, excluding linseed oil, groundnut oil, sunflower seed oil and colza oil b) Other : ex 2. Other : 2,5 % 52.1620  Palm kernel and coconut oil II . Other : a) Palm oil : 6,5 % 52.1630 1 . Crude 4% 52.1640 2 . Other b) Other : 12% ' 52.1650 1 . Solid, in immediate packings of a net capacity of 1 kg or less 2 . Solid, other ; fluid : exaa) Crude : 18% . 52.1660  Palm kernel and coconut oil ex bb) Other : 7% 52.1670  Palm kernel and coconut oil 13% (d) Entry under this subheading is subject to conditions to be determined by the competent authorities. 31 . 12. 86 Official Journal of the European Communities No L 373/ 145 ( 1 ) (2) (3) (4) 15.10 Fatty acids ; acid oils from refining ; fatty alcohols : 52.1680 A. Stearic acid Free 52.1690 B. Oleic acid 3% 52.1700 C. Other fatty acids ; acid oils from refining Free 52.1710 15.11 D. Fatty alcohols Glycerol and glycerol lyes : . 5% 52.1720 A. Crude glycerol and glycerol lyes Free 52.1730 15.12 B. Other, including synthetic glycerol Animal or vegetable oils and fats, wholly or partly hydrogenated, or solidified or hardened by any other process, whether or not refined, but not further prepared : Free 52.1740 l A. In. immediate packings of a net capacity of 1 kg or less 16% 52.1750 15.15 B. Other Spermaceti, crude, pressed or refined, whether or not coloured ; beeswax and other insect waxes, whether or not coloured : 11 % 52.1760 A. Spermaceti , crude, pressed or refined, whether or not coloured B. Beeswax and other insect waxes, whether or not coloured : Free 52.1770 15.16 II . Other Vegetable waxes, whether or not coloured : Free 52.1780 15.17 B. Other i Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : Free 52.1790 A. Degras B. Residues resulting from the treatment of fatty substances or animal or vegetable waxes : II . Other : Free 52.1800 a) Oil foots and dregs ; soapstocks Free 52.1810 16.02 b) Other Other prepared or preserved meat or meat offal : A. Liver : Free 52.1820 I. Goose or duck liver ! B. Other : II . Game or rabbit meat or offal : 14% 52.1830  Game 8% 52.1840 Rabbit III . Other : b) Other : 1 . Containing bovine meat or offal : ex bb) Other : ¢ 14 % 52.1850  Prepared or preserved bovine tongue 2 . Other : aa) Of sheep or goats : . 17% 52.1860 I.  Of sheep 18% No L 373/ 146 Official Journal of the European Communities 31 . 12 . 86 . ( 1 ) (2) &lt;3 &gt; (4) 52.1870 52.1880 16.02 (cont'd) 16.03 B. III . b) 2 . aa)  Of goats bb) Other Meat extracts, meat juices and fish extracts, in immediate packings of a net capacity of: 16% 16% 52.1890 B. More than 1 kg but less than 20 kg Free 52.1900 . 16.04 C. 1 kg or less Prepared or preserved fish, including caviar and caviar substitutes : A. Caviar and caviar substitutes : 5% 52.1910 I I. Caviar (sturgeon roe) 12 % (**) 52.1920 II . Other 14 % (**) 52.1930 B. Salmonidae ex F. Bonito (Sarda spp), mackerel and anchovies : 4 % (**) 52.1940  Bonito (Sarda spp) 18 % (**) 52.1945 i  Mackerel G. Other : 19 % (**) 52.1950 I. Fillets, raw, coated with batter or breadcrumbs, deep frozen 10% (**) 52.1960 16.05 II . Other Crustaceans and molluscs, prepared or preserved : 9 % (**) 52.1970 || A. Crabs 6 % (**) ' 52.1980 17.04 ex B. Other, excluding shrimps of the Crangon spp type and snails other , than seasnails Sugar confectionery, not containing cocoa : 6 % (**) 52.1990 A. Liquorice extract containing more than 10 % by weight of sucrose but not con ­ taining other added substances 9% 52.2000 B. Chewing gum 2 % 4- vc with a max. of 23 % 52.2010 C. White chocolate 4 % + vc with a max. of 27 % + ads 52.2020 D. Other . . 6 % + vc with a max. of 27% + ads 52.2030 18.03 Cocoa paste (in bulk or in block), whether or not defatted 11 % 52.2035 18.04 Cocoa butter, including cocoa fat or oil 8% 52.2040 18.05 . 18.06 Cocoa powder, unsweetened Chocolate and other food preparations containing cocoa : 9% 52.2050 A. Cocoa powder, not otherwise sweetened than by the addition of sucrose 3 % + vc 52.2060 C. Chocolate and chocolate goods, whether or not filled ; sugar confectionery and substitutes therefore made from sugar substitution products, containing cocoa 9 % + vc with a max. of 27% + ads No L 373/ 14731 . 12. 86 Official Journal of the European Communities ( 1 ) (2) (3) (4) 19.02 Malt extract ; preparations of flour, meal , starch of malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : B. Other : 52.2070 I. Containing malt extract and not less than 30 % by weight of reducing / sugars (expressed as maltose) II . Other : Free + vc 52.2080 \  Preparations based on flour of leguminous vegetables in the form ofsun-dried discs of dough, known as 'papad' Free 52.2090  Other Free+vc 52.2100 ex 19.04 Tapioca and sago, excluding tapioca and sago substitutes obtained from potato or other starches 2 %+vc 52.2110 19.05 19.07 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products) Bread, ships' biscuits and other ordinary bakers' wares, not containing added sugar, hooey, eggs, fats, cheese or fruit, communion wafers, empty cachets of a kind suit-; able for pharmaceutical use, sealing wafers, rice paper and similar products : Free+vc 52.2120 A. Crispbread Free+vc with a max. of 24 % + adf 52.2130 B. Matzos '. Free + vc with a max. of 20 % + adf 52.2140 I C. Communion wafers, empty cachets of a kind suitable for pharmaceutical use,sealing wafers, rice paper and similar products Free+vc 52.2150 19.08 D. Other Pastry, biscuits, cakes and other fine bakers' wares, whether or not containing cocoa in any proportion : 4 %+vc 52.2160 20.01 A. Gingerbread and the like . . « Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or with- - out sugar, whether or not containing salts , spices or mustard : Free + vc 52.2170 20.02 ex C. Other, excluding 'mixed pickles ' and sweet peppers Vegetables prepared or preserved otherwise than by vinegar or acetic acid :  14 % 52.2180 \\ B. Truffles ' 14% 52.2190 . Il D. Asparagus 20% 52.2200 E. Sauerkraut 15% 52.2210 I ex F. . Capersex H. Other, including mixtures : 12% 52.2220 :  Moringa oleifera (drumsticks) Free 52.2225 20.03  Bamboo shoots Fruit preserved by freezing, containing added sugar : ex A. With a sugar content exceeding 13 % by weight : 11 % 52.2230  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex B. Other : 6 %+(L) 52.2240 '  Fruit' falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 6% No L 373/ 148 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) (3) (4) 20.04 Fruit, fruit-peel and parts of plants, preserved by sugar (drained, glace or crystal ­ lized): , B. Other : ex I. With a sugar content exceeding 13 % by weight : 52.2250  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex II . Other : 6 % + (L) 1 52.2260 20.05  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons Jams, fruit jellies, marmalades, fruit purÃ ©e and fruit pastes, being cooked prepara ­ tions, whether or not containing added sugar : B. Jams and marmalades of citrus fruit : 6% 52.2270 ex I. With a sugar content exceeding 30 % by weight, excluding orange jam and marmalade 18%+ (L) 52.2280 ex II . With a sugar content exceeding 13 % but not exceeding 30 % by weight, excluding orange jam and marmalade 18 % + (L) 52.2290 ex III . Other, excluding orange jam and marmalade C. Other : I. With a sugar content exceeding 30 % by weight : ex b) Other : 19% 52.2300  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex II . With a sugar content exceeding 13 % but not exceeding 30 % by weight : 8 % + (L) 52.2310  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex III . Other : 8 % + (L) 52.2320 20.06  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons Fruit, otherwise prepared or preserved, whether or not containing added sugar or spirit : A. Nuts (including ground-nuts), roasted, in immediate packings of a net capacity : I. Of more than 1 kg : 8% 52.2330  Almonds, walnuts and hazelnuts 12 % (*) 52.2340  Other ¢ ! II . Of 1kg or less : 6% 52.2350 ||  Almonds, walnuts and hazelnuts 14 % (*) 52.2360  Other ' B. Other : I. Containing added spirit : 6% 52.2370 a) Ginger b) Pineapples, in immediate packings of a net capacity : 1 . Of more than 1 kg : 10% 52.2380 | aa) With a sugar content exceeding 17 % by weight 10%+ (L) 52.2390 bb) Other 10% 31 . 12. 86 Official Journal of the European Communities No L 373/ 149 ( 1 ) (2) (3) (4) 52.2400 52.2410 52.2420 52.2430 52.2440 52.2450 52.2460 52.2470 52.2480 52.2490 52.2500 52.2510 52.2520 52.2530 52.2540 52.2550 52.2560 52.2570 52.2580 52.2590 52.2600 52.2610 20.06 (cont'd) B. I. b) 2 . Of 1kg or less : aa) With a sugar content exceeding 19 % by weight bb) Other c) Grapes : 1 . With a sugar content exceeding 13 % by weight 2 . Other d) Peaches, pears and apricots, in immediate packings of a net capacity : ' 1 . Of more than 1 kg : aa) With a sugar content exceeding 13 % by weight bb) Other 2 . Of 1kg or less : aa) With a sugar content exceeding 1 5 % by weight bb) Other e) Other fruits : ex 1 . With a sugar content exceeding 9% by weight, excluding cherries ex 2. Other, excluding cherries f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight 2 . Other II . Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 1 2 . Grapefruit segments 3 . Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 4. Grapes ! ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons .  Tamarind (pods, pulp) 9. Mixtures of fruit : ex aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding melons and watermelons b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments 3 . Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 4. Grapes ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 10 %+ (L) 10 % 25 %+(L) 25 % 25 %+(L) 25 % 25%+(L) 25% 25 %+(L) 25 % 25 %+(L) 25% 9%+(L) 19 %+(L) (*) 18 % + (L) (*) 6 %+(L) 7 %+(L) 9 % + (L) 9 % + (L) 18 % + (L) (*) 19%+(L)(*) 7 %+(L) No L 373/ 150 Official Journal of the European Communities 31 . 12. 86 0 ) (2) (3) (4) 20.06 (cont'd) B. II . b) 9 . Mixtures of fruit : ex aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits : 52.2620  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding melons and watermelons c) Not containing added sugar, in immediate packings of a net capacity : 1 . Of 4,5 kg or more : ex dd) Other fruits : 7% + (L) 52.2630  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and water ­ melons ex ee) Mixtures of fruit : 6% 52.2640  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding melons and watermelons, in which no single fruit exceeds 50 % of the total weight of the fruits 2 . Of less than 4,5 kg : ex bb) Other fruit and mixtures of fruit : 9% 52.2650  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and water ­ melons 6% 52.2660  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding melons and watermelons, in which no single fruit exceeds 50 % of the total weight of the fruits 10% 20.07 Fruit juices (including grape must) and vegetable juice, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a density exceeding 1,33 g/cm3 at 20 °C : III . Other : ex a) Of a value exceeding 30 ECU per 100 kg net weight : 52.2670  Fruit falling within subheading 08.01 A Free 52.2680  Fruit falling within subheading 08.02 D 28% ' 52.2690  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding dates, pineapples, melons and watermelons . . . ex b) Other : 8% 52.2700  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 8 % + (L) 52.2710  Fruit falling within subheading 08.02 D B. Of a density of 1,33 g/cm3 or less at 20 °C : II . Other : a) Of a value exceeding 30 ECU per 100 kg net weight : 28 % + (L) 52.2740 2. Grapefruit juice 3 . Lemon juice or other citrus juices : ex aa) Containing added sugar : . 8% 52.2750  Excluding lemon juice 13 % (*) No L 373/ 15131 . 12 . 86 Official Journal of the European Communities i ) 2) (3 ) 4 20.07 (cont 'd) 52.2760 52.2770 52.2780 13 % (*) 17 %+(L) (*) 17 % (*) 52.2790 52.2800 8% 17% 52.2810 52.2820 8% 18% 17 % (*) 18 % (*) 52.2830 52.2840 B. II . a) 3 . ex bb) Other :  Excluding lemon juice 4. Pineapple juice : aa) Containing added sugar bb) Other : 6. Other fruit and vegetable juices : ex aa) Containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and water ­ ' melons  Other, excluding apricot and peach juices ex bb) Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and water ­ melons I  Other, excluding apricot and peach juices 7 . Mixtures : ex bb) Other, excluding mixtures containing, either separately or together, over 25 % of grape, citrus fruit, pineapple, apple, pear, tomato, apricot or peach juice : 1 1 . Containing added sugar 22 . Other b) Of a value of 30 ECU or less per 100 kg net weight : 2 . Grapefruit juice : aa) With an added sugar content exceeding 30 % by weight ....... bb) Other 4. Other citrus fruit juices : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight cc) Not containing added sugar 5. Pineapple juice : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight cc) Not containing added sugar 7. Other fruit and vegetable juices : ex aa) With an added sugar content exceeding 30 % by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and water ­ melons  Other, excluding apricot and peach juices ex bb) Within an added sugar content of 30 % or less by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and water ­ melons  Other, excluding apricot and peach juices 52.2850 52.2860 52.2870 52.2880 52.2890 52.2900 52.2910 52.2920 8 %+(L) 8% 14%+(L) (*) 14 % (*) 15 % (*) 17 %+(L) (*) 17 % (*) 17 % (*) 52.2930 52.2940 8 %+ (L) 17 % + (L) 52.2950 52.2960 8% 17% No L 373/ 152 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) (3 ) (4) 52.2970 20.07 (cont'd) B. II . b) 7 . ex cc) Not containing added sugar :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and water ­ melons ; . . 8% 52.2980  Other, excluding apricot and peach juices 8. Mixtures : ex bb) Other, excluding mixtures containing, either separately or together, over 25 % of grape, citrus fruit, pineapple, apple, pear, tomato, apricot or peach juice : 18% 52.2990 I 1 1 . With an added sugar content exceeding 30 % by weight 17 % + (L) (*) 52.3000 I 22 . With an added sugar content of 30 % or less by weight 17 % (*) 52.3010 21.02 33 . Not containing added sugar Extracts, essences or concentrates, of coffee, tea or mate and preparations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof: 18 % (*) 52.3020 II ex A. Essences or concentrates of coffee 9% 52.3030 B. Extracts , essences or concentrates of tea or mate and preparations with a basis of those extracts, essences or concentrates C. Roasted chicory and other roasted coffee substitutes : Free 52.3040 II . Other D. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : 2 % + vc 52.3050 21.03 II . Other Mustard flour and prepared mustard : A. Mustard flour, in immediate packings of a net capacity : 2 % + vc 52.3060 \ I. Of 1 kg or less Free 52.3070 \ II . Of more than 1 kg Free 52.3080 21.04 B. Prepared mustard Sauces ; mixed condiments and mixed seasonings : 7% 52.3090 B. Sauces with a basis of tomato puree ex C. Other : . 6% 52.3100  Products with a tomato ketchup basis 7% 52.3110 21.05  Other, excluding sauces with a vegetable oil basis Soups and broths, in liquid, solid or powder form ; homogenized composite food preparations : 5% 52.3120 I A. Soups and broths , in liquid , solid or powder form 11 % 52.3130 21.06 B. Homogenized composite food preparations / Natural yeasts (active or inactive); prepared baking powders : A. Active natural yeasts : 17% 52.3140 I. Culture yeast ' II . Baker's yeast : 8% 52.3150 || a) Dried 4 % + vc 52.3160 I b) Other 4%+ vc 52.3170 III . Other 10% 31 . 12 . 86 Official Journal of the European Communities No L 373/ 153 ( 1 ) (2) (3) (4) 52.3180 21.06 . (cont'd) B. Inactive natural yeasts : I. In tablet, cube or similar form, or in immediate packings of a net capacity of 1 kg or less 6% 52.3190 II . Other Free 52.3200 21.07 C. Prepared baking powders Food preparations not elsewhere specified or included : A. Cereals in grain or ear form, pre-cooked or otherwise prepared : 3% 52.3210 I. Maize 3 % + vc 52.3220 II . Rice 3 % + vc 52.3230 III . Other : G. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : ex I. Containing no starch or less than 5 % by weight of starch : 2 % + vc 52.3250 1  Palm tree cores 7% 52.3255 1 22.01  Dried plasma, obtained from the fresh blood of cattle added to citric sodium, containing 73,3 % or more but less than 90 % by weight of proteins calculated on the dry product . . . Waters , including spa waters and aerated waters ; ice and snow : Free 52.3260 22.02 A. Spa waters, natural or artificial ; aerated waters Lemonade, flavoured spa waters and flavoured aerated waters, and other non- ­ alcoholic beverages, not including fruit and vegetable juices within heading No 20.07 : Free 52.3270 A. Not containing milk or milkfats 6% 52.3280 22.03 22.09 Beer made from malt Spirits (other than those of heading No 22.08); liqueurs and other spirituous bever ­ ages ; compound alcoholic preparations (known as 'concentrated extracts') for the manufacture of beverages : C. Spirituous beverages : V. Other, in containers holding : ex a) Two litres or less : 14% 52.3290 23.01  Tequila, Pisco and Singani Flour and meals, of meat offals , fish, crustaceans or molluscs, unfit for human con ­ sumption, greaves : 1,30 ECU per hi per % vol of alcohol + 5 ECU per hi 52.3300 23.02 B. Flour and meals of fish, crustaceans or molluscs Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : Free (**) 52.3310 B. Of leguminous vegetables 3% No L 373/ 154 Official Journal of the European Communities 31 . 12.86 ( 1 ) (2) (3) (4) 23.06 Products of vegetable origin of a kind used for animal food, not elsewhere specified or included : 52.3320 23.07 B. Other Sweetened forage ; other preparations of a kind used in animal feeding : Free 52.3330 A. Fish or marine mammal solubles Free 52.3340 24.02 C. Other Manufactured tobacco ; tobacco extracts and essences : 3% 52.3350 A. Cigarettes : 82 % (*) 52.3360 B. Cigars 41 % (*) 52.3370 C. Smoking tobacco 1 00 % (*) 52.3380 D. Chewing tobacco and snuff 45 % ( ¦) 52.3390 E. Other, including agglomerated tobacco ; in the form of sheets or strip 18 % (*) Abbreviations (L): indicates that the goods referred to are subject to the levy system ; vc : indicates that the goods referred to are subject to a charge based on a variable component which is specified under the regu ­ lations concerning trade in certain goods resulting from the processing of agricultural products ; adf: indicates that additional duty may be levied on the flour content of the products concerned ; ads : indicates that additional duty may be levied on the sugar content of the products concerned. No L 373/ 15531 -. 12 . 86 Official Journal of the European Communities ANNEX III List of developing countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT COUNTRIES 048 Yugoslavia 066 Romania 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 228 Mauritania 248 Senegal 268 Liberia  272 Ivory Coast 276 Ghana 288 Nigeria 302 Cameroon 314 Gabon 318 Congo 322 Zaire 330 Angola 346 Kenya 366 Mozambique 370 Madagascar 373 Mauritius 378 Zambia 382 Zimbabwe 393 Swaziland 412 Mexico 416 Guatemala 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama 448 Cuba 449 St Christopher and Nevis - 453 Bahamas 456 Dominican Republic 459 Antigua and Barbuda 460 Dominica 464 Jamaica , 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 473 Grenada 480 Colombia 484 Venezuela 488 Guyana 492 Surinam 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina . 600 Cyprus 604 Lebanon 608 Syria 612 Iraq 616 Iran 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates 649 Oman 662 Pakistan 664 India 669 Sri Lanka 676 Burma 680 Thailand 690 Vietnam 696 Kampuchea (Cambodia) 700 Indonesia 701 Malaysia 703 Brunei Darussalam 706 Singapore 708 Philippines 720 China 728 South Korea 801 Papua New Guinea 803 Nauru 806 Solomon Islands 807 Tuvalu 812 Kiribati 815 Fiji 816 Vanuatu (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature ' (Regulation (EEC) No 3639/86 (OJ No L 336, 29. 1 1 . 1986, p. 46)). No L 373/ 156 Official Journal of the European Communities 31 . 12 . 86 B. COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible i 044 Gibraltar 329 St Helena and St Helena dependencies 357 British Indian Ocean Territory 377 Mayotte 406 Greenland (') 413 Bermuda 446. Anguilla 454 Turks and Caicos Islands 457 Virgin Islands of the United States 461 British Virgin Islands and Montserrat 463 Cayman Islands 474 Aruba 478 Netherlands Antilles 529 Falkland Islands and Falkland dependencies 740 Hong Kong 743 Macao 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands, Norfolk Island) 808 American Oceania (2) 809 New Caledonia and dependencies 811 Wallis and Futuna Islands 813 Pitcairn 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 822 French Polynesia 890 Polar regions (French Southern and Antarctic Territories, Australian Antarctic Territories, British Antarctic Territories) Note: The above lists may be amended subsequently to take account of changes in the international status of countries or territories . (') As from the entry into force of the Treaty, signed in Brussels on 13 March 1984, amending the treaties establishing the European Communities with regard to Greenland or of interim measures agreed in the Council. (2) American Oceania includes : Guam, American Samoa (including Swain's Island), Midway Islands, Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). 31 . 12. 86 Official Journal of the European Communities No L 373/157 ANNEX IV List of products mentioned in Article 1 (3) (a) Order No 57.0010 01.01 57.0020 01.04 A II 57.0030 01.06 57.0040 02.01 A I 57.0050 02.01 AIHb) 57.0060 02.01 B II a) 57.0070 02.01 B II b) 57.0080 02.01 B II d) 57.0090 02.04 57.0100 02.06 A 57.0110 02.06 C lb) 57.0120 02.06 C lib) 57.0130 02.06 C III 57.0140 CHAPTER 3 57.0150 04.05 A II 57.0160 04.06 57.0170 04.07 Live horses, asses, mules and hinnies Pure-bred breeding animals, goats , live (b) Other live animals Meat of horses, asses, mules and hinnies, fresh, chilled or frozen Meat of swine, other than domestic swine, fresh, chilled or frozen Offals of horses, asses, mules and hinnies, fresh, chilled or frozen Offals of bovine animals, fresh, chilled or frozen Other offals, fresh, chilled or frozen Other meat and edible meat offals , fresh, chilled or frozen Horsemeat, salted, in brine or dried Offals of bovine animals, salted, in brine, dried or smoked Offals of sheep and goats, salted, in brine, dried or smoked Other meat and edible meat offals, salted, in brine, dried or smoked FISH, CRUSTACEANS AND MOLLUSCS , Eggs in shell , other than poultry eggs, fresh or preserved Natural honey Edible products of animal origin, not elsewhere specified or included 57.0180 CHAPTER 5 PRODUCTS OF- ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED 57.0190 57.0200 57.0210 57.0220 CHAPTER 6 07.01 A 07.01 F 07.01 G III LIVE TREES AND OTHER PLANTS ; BULBS, ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE Potatoes, fresh or chilled Leguminous vegetables, shelled Or unshelled, fresh or chilled Horse-radish (Codilearia armoracia) Asparagus, from 1 October to 31 January * 57.0226 ex 07.01 K 57.0230 07.01 S 57.0240 07.01 T 57.0250 07.02 B 57.0260 ex 07.03 Sweet peppers, fresh or chilled Other vegetables, fresh or chilled Other vegetables (whether or not cooked), preserved by freezing Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption, excluding olives (07.03 A) Onions, dried, dehydrated or evaporated, whole, cut, sliced, broken or in powder, but not further prepared 57.0270 07.04 A (a) Agricultural products qualifying under the ordinary arrangements for exemption or total temporary suspension of the Common Customs Tariff are only token entries. (b) Entry under this subheading is subject to conditions to be determined by the competent, authorities. No L 373/ 158 Official Journal of the European Communities 31 . 12 . 86 57.0280 ex 07.04 B Other dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared, excluding olives 57.0290 07.05 Dried leguminous vegetables, shelled, whether or npt skinned or split 57.0300 07.06 B Other 57.0310 ex 08.01 Dates, bananas, coconuts, brazil nuts, cashew nuts, pineapples, avocados, mangoes, guavas and mangosteens, fresh or dried, shelled or not, excluding fresh bananas and fresh pineapples 08.02 B Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids : 57.0313 ex I. Clementines, from 15 May to 15 September 57.0316 ex II . Other, from 15 May to 15 September 57.0320 08.02 D Grapefruit, fresh or dried 57.0330 08.02 E Other citrus fruit, fresh or dried 57.0340 08.05 D Pistachios, fresh or dried, shelled or not 57.0350 08.05 E Pecans, fresh or dried, shelled or not 57.0360 08.05 F Areca (or betel) and cola, fresh or dried, shelled or not 57.0370 ex 08.05 G Other nuts, fresh or dried, shelled or not, excluding hazelnuts 57.0380 08.07 E Other stone fruit, fresh 57.0390 08.08 C Bilberries (fruit of the species Vaccinium myrtillus) 57.0400 08.08 E Papaws, fresh 57.0410 08.08 F Other berries, fresh \ 57.0420 08.09 ' Other fruit, fresh 57.0430 ex 08.10 Fruit (whether or npt cooked), preserved by freezing, not containing added sugar, excluding strawberries 57.0440 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 57.0450 08.12 Fruit, dried, other than that falling within heading No 08.01 , 08.02, 08.03, 08.04 or 08.05 57.0460 08.13 Peel of melons and citrus fruit, fresh, frozen,,dried, or provisionally preserved in brine, in sulphur water or in other preservative solutions 57.0470 CHAPTER 9 COFFEE, TEA, MATfe AND SPICES 57^0480 10.06 A Rice for sowing (b) 57.0490 11.04 A , Flour of dried leguminous vegetables falling within heading No 07.05 57.0500 11.04 B Flour of the fruits falling within any heading in Chapter 8 57.0510 11.05 Flour, meal and flakes of potato 57.0520 11.08 B Inulin - 57.0530 ex CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUIT ; MISCELLANEOUS GRAINS, SEEDS AND FRUIT ; INDUSTRIAL AND MEDICAL PLANTS ; STRAW AND FODDER ; EXCLUD ­ ING SUGAR BEET AND SUGAR CANE FALLING WITHIN HEADING No 12.04 (b) Entry under this subheading is subject to conditions to be determined by the competent authorities . 31 . 12 . 86 Official Journal of the European Communities No L 373/ 159 57.0540 CHAPTER 13 LACS ; GUMS ; RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS 57.0550 CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED 57.0560 15.02 Fats of bovine cattle , sheep or goats, unrendered ; rendered or solvent-extracted fats (including 'premier jus') obtained from those unrendered fats 57.0570 15.03 Lard stearin, oleastearin and tallow stearin ; lard-oil , oleo-oil and tallow oil , not emulsified or mixed or prepared in any way 57.0580 15.04 Fats and oils , of fish and marine mammals, whether or not refined 57.0590 15.05 Wool grease and fatty substances derived therefrom (including lanolin) 57.0600 15.06 Other animal oils and fats (including neat's-foot oil and fats from bones or waste) 57.0610 ex 15.07 Fixed vegetable oils, fluid or solid, crude, refined or purified, excluding olive oil falling within subheading 15.07 A 57.0620 15.08 Animal and vegetable oils , boiled, oxidized, dehydrated, sulphurized, blown or polymerized by heat in vacuum or in inert gas, or otherwise modified 57.0630 15.10 Fatty acids ; acid oils from refining ; fatty alcohols 57.0640 15.11 Glycerol and glycerol lyes 57.0650 15.12 Animal or vegetable oils and fats , wholly or partly hydrogenated, or solidified or hardened by any other process, whether or not refined, but not further prepared 57.0660 15.13 Margarine, imitation lard and other prepared edible fats 57.0670 15.15 Spermaceti , crude, pressed or refined, whether or not coloured ; beeswax and other insect waxes, whether or not coloured 57.0680 15.16 Vegetable waxes, whether or not coloured 57.0690 15.17 A Degras 57.0700 15.17 B II Residues resulting from the treatment of fatty substances or animal or vegetable waxes, excluding - products falling within subheading 15.17 B 1 57.0710 16.02 A I Other prepared or preserved liver of goose or ducks 57.0720 16.02 B II Other prepared or preserved meat or meat offal or game or rabbit 57.0730 16.02 B III b) 1 bb) Other prepared or preserved meat or meat offal , containing bovine meat or offal , other products than those falling within subheading 16.02 B III b) 1 aa) 57.0740 16.02 B III b) 2 Other prepared or preserved meat or meat offal 57.0750 16.03 Meat extracts , meat juices and fish extracts 57.0760 16.04 Prepared or preserved fish, including caviar and caviar substitutes 57.0770 16.05 Crustaceans and molluscs, prepared or preserved 57.0780 17.04 Sugar confectionery, not containing cocoa 57.0790 CHAPTER 18 COCOA AND COCOA PREPARATIONS 57.0800 CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR OR STARCH ; PASTRYCOOKS' PRODUCTS 57.0810 ex CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT OR OTHER PARTS OF PLANTS, EX ­ CLUDING : JUICES OF PINEAPPLES FALLING WITHIN SUBHEADINGS 20.07 A III a) AND A III b) No L 373/ 160 Official Journal of the European Communities 31 . 12 . 86 57.0820 ex CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS, EXCLUDING SUGAR SYRUPS FALL ­ ING WITHIN SUBHEADING 21.07 F 57.0830 ex CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR, EXCLUDING PRODUCTS FALLING WITHIN HEADINGS AND SUBHEADINGS No 22.04, 22.05 , 22.07 A AND 22.09 C I Flour and meals, of meat, offals, fish, crustaceans or molluscs, unfit for human consumption ; greaves Bran, sharps and other residues derived from the sifting, milling or working of leguminous vegetables Products of vegetable origin of a kind used for animal food, not elsewhere specified or included, other than those falling within subheading 23.06 A Sweetened forage ; other preparations of a kind used in animal feeding ; fish or marine mammal solubles V Sweetened forage ; other preparations of a kind used in animal feeding, other than those products falling within subheadings 23.07 A and B Manufactured tobacco ; tobacco extracts and essences 57.0840 23.01 57.0850 23.02 B 57.0860 23.06 B 57.0870 23.07 A 57.0880 23.07 C 57.0890 24.02 31 . 12 . 86 Official Journal of the European Communities No L 373/ 161 ANNEX V List of least-developed developing countries 224 Sudan 232 Mali 236 Burkina Faso 240 Niger 244 Chad 247 Republic of Cape Verde 252 Gambia 257 Guinea Bissau 260 Guinea 264 Sierra Leone 280 Togo 284 Benin 306 Central African Republic 310 Equatorial Guinea 3 1 1 Sao Tome and Principe 324 Rwanda 328 Burundi . 334 Ethiopia 338 Djibouti 342 Somalia 350 Uganda 352 Tanzania 355 Seychelles and dependencies 375 Comoros 386 Malawi 391 Botswana 395 Lesotho 452 Haiti 652 North Yemen 656 South Yemen 660 Afghanistan 666 Bangladesh 667 Maldives 672 Nepal 675 Bhutan 684 Laos 817 Tonga 819 Western Samoa